DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to Remarks and amendments filed in 7/13/2021, in addition to the approved Examiner Amendment submitted on 9/9/2021.  Claims 1-3, 5, 7-10, 12, 14-17, 19-24 are allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/13/2021 cancelled claims 6, 13.  Claims 4, 11, 18 have been previously cancelled. Claims 1, 8, 15 were amended. New claim 24 is added.   Applicant’s Examiner Amendment submitted on 9/9/2021 further amended, 1, 8, and 15.  Claims 1-3, 5, 7-10, 12, 14-17, 19-24 are examined and allowed.

Applicant’s Examiner Amendments made to claim 1, 8, and 15 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejection on claims under 35U.S.C. 101. 



Interview Summary
Couple telephone interviews were conducted with Applicant's representative, Mr. David Sanker on 9/3/3021, 9/72021, 9/8/2021.  Potential claim amendment and clarification to overcome Alice 101 issues were discussed and it was agreed upon the condition for allowance with an Examiner Amendment. 


Allowable Subject Matter
Claims 1-3, 5, 7-10, 12, 14-17, 19-24 are deemed to be allowed in light of the amendment and argument filed on 7/13/2021, and the approved Examiner Amendment submitted on 9/9/2021.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a conversation with Mr. Sanker on 9/9/2021.




1.	(Currently Amended) A computer system implementing a reward card platform, the computer system having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors, and the computer system comprising:
a first user interface for purchasing reward cards on the reward card platform using a funding account;
a database storing the funding account, reward card purchase transactions associated with the funding account, and aberrant activity rules for the funding account;
a second user interface for specifying the aberrant activity rules to detect aberrant activity, in the funding account, associated with purchasing reward cards, wherein each aberrant activity rule is specified by a user and includes:
	a duration for a moving time window;
	an aggregation type that is either a transaction count or a sum of monetary value;
	filtering by one or more reward card brands and/or one or more reward card denominations;
	an aggregation grouping; and
	a threshold value for triggering an alert; 
a database storing the funding account, reward card purchase transactions associated with the funding account, and aberrant activity rules for the funding account; and
a machine learning system that uses historical data on aberrant activity and input from users regarding aberrant activity to periodically retrain a machine learning model for the 
a rules execution engine that runs periodically to evaluate each of the aberrant activity rules, including the first rule, stored in the database using reward card purchase transactions stored in the database, including, for each aberrant activity rule:
	automatically determining a respective moving time window relative to a current time of the evaluation based on the respective specified duration for a moving time window; 
	identifying stored reward card purchase transactions whose timestamps fall within the respective moving time window and whose reward card brand and/or reward card denomination match the specified filtering; 
	automatically computing a respective aggregation of the identified reward card purchase transactions according to the specified respective aggregation type and the specified aggregation grouping; and
	upon determining that the respective aggregation, computed by the rules execution engine, exceeds the respective specified threshold value, transmitting an electronic message indicating detection of aberrant activity. ; and
a machine learning system that periodically uses input from a user regarding aberrant activity as additional input to train a machine learning model, including updating a rule to 
2.	 (Previously Presented) The computer system of claim 1, wherein the respective aggregation grouping is based on one or more of: reward card brand, reward card denomination, and beneficiary email address;
wherein the rules execution engine computes a plurality of aggregations according to the respective aggregation grouping, and each of the plurality of aggregations is independently compared to the respective threshold value; and
wherein the rules engine transmits an electronic message indicating detection of aberrant activity for each of the plurality of aggregations that exceeds the respective threshold value.
3.	(Original) The computer system of claim 1, wherein the database stores, for each reward card purchase transaction: 
(i) a funding account;
(ii) a beneficiary email address; 
(iii) a timestamp indicating a time when the transaction occurred; 
(iv) a reward card denomination; and 
(v) a reward card brand.
4.	(Canceled) 
5.	(Previously Presented) The computer system of claim 1, wherein a first aberrant activity rule includes a plurality of threshold values, each threshold value having a corresponding distinct aberrant activity alert; and
wherein evaluating the first aberrant activity rule further comprises:

	upon determining that the respective aggregation exceeds a respective one of the threshold values, transmitting an electronic message indicating detection of aberrant activity.   
6.	(Canceled) 
7.	(Previously Presented) The computer system of claim 1, further comprising after transmitting an electronic message indicating detection of aberrant activity based on a first aberrant activity rule:
receiving user input in a third user interface indicating the reward card transactions associated with the aberrant activity detection are not a problem; and 
in response to receiving the user input that the reward card transactions associated with the aberrant activity detection are not a problem, automatically adjusting the threshold value corresponding to the first aberrant activity rule.  
8.	(Currently Amended) A non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display, the one or more programs comprising instructions for:
a first user interface for purchasing reward cards using a funding account;
a database storing the funding account, reward card purchase transactions associated with the funding account, and aberrant activity rules for the funding account;

	a duration for a moving time window;
	an aggregation type that is either a transaction count or a sum of monetary value;
	filtering by one or more reward card brands and/or one or more reward card denominations;
	an aggregation grouping; and
	a threshold value for triggering an alert; 
a database storing the funding account, reward card purchase transactions associated with the funding account, and aberrant activity rules for the funding account; and
a machine learning system that uses historical data on aberrant activity and input from users regarding aberrant activity to periodically retrain a machine learning model for the aberrant activity rules using calculated aggregations for the aberrant activity rules, threshold values for the aberrant activity rules, and user feedback on aberrant activity alerts for the aberrant activity rules, wherein the retraining updates a first rule of the aberrant activity rules to modify one or more of: (i) the duration for the moving time window for the first rule, (ii) the aggregation type for the first rule, and (iii) the threshold value for the first rule; and
a rules execution engine that runs periodically to evaluate each of the aberrant activity rules, including the first rule, stored in the database using reward card purchase transactions stored in the database, including, for each aberrant activity rule:

	identifying stored reward card purchase transactions whose timestamps fall within the respective moving time window and whose reward card brand and/or reward card denomination match the specified filtering; 
	automatically computing a respective aggregation of the identified reward card purchase transactions according to the specified respective aggregation type and the specified aggregation grouping; and
	upon determining that the respective aggregation, computed by the rules execution engine, exceeds the respective threshold value, transmitting an electronic message indicating detection of aberrant activity. ; and
a machine learning system that periodically uses input from a user regarding aberrant activity as additional input to train a machine learning model, including updating a rule to modify one or more of: (i) the duration for the moving time window for the rule, (ii) the aggregation type for the rule, and (iii) the threshold value for the rule.  
9.	(Previously Presented) The computer readable storage medium of claim 8, wherein the respective aggregation grouping is based on one or more of: reward card brand, reward card denomination, and beneficiary email address;
wherein the rules execution engine computes a plurality of aggregations according to the respective aggregation grouping, and each of the plurality of aggregations is independently compared to the respective threshold value; and

10.	(Original) The computer readable storage medium of claim 8, wherein the database stores, for each reward card purchase transaction: 
(i) a funding account;
(ii) a beneficiary email address; 
(iii) a timestamp indicating a time when the transaction occurred; 
(iv) a reward card denomination; and 
(v) a reward card brand.
11.	(Canceled)  
12.	(Previously Presented) The computer readable storage medium of claim 8, wherein a first aberrant activity rule includes a plurality of threshold values, each threshold value having a corresponding distinct aberrant activity alert; and
wherein evaluating the first aberrant activity rule further comprises:
	comparing the respective aggregation to each of the plurality of threshold values; and
	upon determining that the respective aggregation exceeds a respective one of the threshold values, transmitting an electronic message indicating detection of aberrant activity.   
13.	(Canceled) 

receiving user input in a third user interface indicating the reward card transactions associated with the aberrant activity detection are not a problem; and 
in response to receiving the user input that the reward card transactions associated with the aberrant activity detection are not a problem, automatically adjusting the threshold value corresponding to the first aberrant activity rule.  
15.	(Currently Amended) A method for detecting aberrant activity on a reward card platform, comprising: 
at a computer system having a display, one or more processors, and memory storing one or more programs configured for execution by the one or more processors:
storing, in a database, data for a funding account accounts, reward card purchase transactions associated with the funding account, and aberrant activity rules for the funding account;
displaying a first user interface for purchasing reward cards on the reward card platform using the [[a]] funding account;
displaying a second user interface for specifying the aberrant activity rules to detect aberrant activity, in the funding account, associated with purchasing reward cards, wherein each aberrant activity rule is specified by a user and includes:
	a duration for a moving time window;
	an aggregation type that is either a transaction count or a sum of monetary value;

	an aggregation grouping; and
	a threshold value for triggering an alert; 
periodically retraining a machine learning model for the aberrant activity rules using calculated aggregations for the aberrant activity rules, threshold values for the aberrant activity rules, and user feedback on aberrant activity alerts for the aberrant activity rules, wherein the retraining updates a first rule of the aberrant activity rules to modify one or more of: (i) the duration for the moving time window for the first rule, (ii) the aggregation type for the first rule, and (iii) the threshold value for the first rule; and
periodically running a rules execution engine to evaluate each of the aberrant activity rules, including the first rule, stored in the database using reward card purchase transactions stored in the database, including, for each aberrant activity rule:
	automatically determining a respective moving time window relative to a current time of the evaluation based on the respective specified duration for a moving time window; 
	identifying stored reward card purchase transactions whose timestamps fall within the respective moving time window and whose reward card brand and/or reward card denomination match the specified filtering; 
	automatically computing a respective aggregation of the identified reward card purchase transactions according to the specified respective aggregation type and specified aggregation grouping; 

receiving user input regarding the aberrant activity;
training a machine learning model using the user input regarding aberrant activity, including updating a rule to modify one or more of: (i) the duration for the moving time window for the rule, (ii) the aggregation type for the rule, and (iii) the threshold value for the rule.
16.	(Previously Presented) The method of claim 15, wherein the respective aggregation grouping is based on one or more of: reward card brand, reward card denomination, and beneficiary email address;
wherein the rules execution engine computes a plurality of aggregations according to the respective aggregation grouping, and each of the plurality of aggregations is independently compared to the respective threshold value; and
wherein the rules engine transmits an electronic message indicating detection of aberrant activity for each of the plurality of aggregations that exceeds the respective threshold value.
17.	(Original) The method of claim 15, wherein the database stores, for each reward card purchase transaction: 
(i) a funding account;
(ii) a beneficiary email address; 
(iii) a timestamp indicating a time when the transaction occurred; 
(iv) a reward card denomination; and 

18.	(Canceled)  
19.	(Previously Presented) The method of claim 15, wherein a first aberrant activity rule includes a plurality of threshold values, each threshold value having a corresponding distinct aberrant activity alert; and
wherein evaluating the first aberrant activity rule further comprises:
	comparing the respective aggregation to each of the plurality of threshold values; and
	upon determining that the respective aggregation exceeds a respective one of the threshold values, transmitting an electronic message indicating detection of aberrant activity.   
20.	(Previously Presented) The method of claim 15, further comprising after transmitting an electronic message indicating detection of aberrant activity based on a first aberrant activity rule:
receiving user input in a third user interface indicating the reward card transactions associated with the aberrant activity detection are not a problem; and 
in response to receiving the user input that the reward card transactions associated with the aberrant activity detection are not a problem, automatically adjusting the threshold value corresponding to the first aberrant activity rule.  
21.	(Previously Presented) The computer system of claim 1, wherein the reward card is a gift card.  
22.	(Previously Presented) The computer readable storage medium of claim 8, wherein the reward card is a gift card.  

24.	(Previously Presented) The computer system of claim 1, wherein:
upon determination that a calculated aggregation of identified reward card purchase transactions for a rule exceeds the specified threshold value for the rule, the rules execution engine imposes a limit on number or monetary value of reward cards that can be issued on the funding account; and
the limit is determined in accordance with the calculated aggregation and the specified threshold value. 


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented (Remarks filed on 7/13/2021) and Examiner Amendment submitted on 9/9/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specific way of collecting and identifying aberrant activity in the aggregation in reward card funding accounts.  For example, when a total dollar amount or total number of cards exceeds a threshold value in a certain window of time, the reward card platform raises an alert of the aberrant activity, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.  



Applicant’s Specification [0015, 0033, 0044] notes that a processor controls the generating/modifying aberrant activity rules.  The disclosure specifies customizing parameters for aberrant activity detection, implementing the customized parameters in automated fraud detection, and identifying aberrant activity data sets using machine learning techniques and artificial intelligence.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    

Additionally, upon further search, and for the reasons presented by Applicant, claims 1-3, 5, 7-10, 12, 14-17, 19-24 are deemed to be allowable over the prior art of record.

The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
Bohannon (US 2008/0275916), 
Liu, (US 2010/0287099), 
Tian et al. (US 2015/0066738),
Larkin, Colin (US 2012/0047072)
Carpenter et al. (US 2013/0103475)
Griffin (US 2016/0335657)
De Marcken (Us 2008/0167910).

The Examiner notes that the closet prior art of Bohannon (US 2008/0275916) states that Bohannon is directed towards identifying errors in a campaign configuration or an activity report.  Each member activity must be properly recorded in the corresponding database. Since each activity may be associated with a substantial award of points or dollar amount, an inaccuracy, a typo, or a calculation error in an activity report 610 may have significant consequences.  Moreover, an inaccuracy propagated throughout an activity report 610 may cause each member referred to in the activity report to be awarded a wrong amount of points.   However, Bohannon is silent about training/retraining a machine learning model to identify fraudulent activity committed intentionally by a user.  



The referenced prior art Tian et al. (US 2015/0066738), describes detecting potential short sale fraud by comparing a value of a property subject to a pending or closed short sale with the offer or sale price for the short sale transaction.  If the difference exceeds a particular threshold, then application 42 may determine that the short sale may be subject to a short sale fraud.  However, Tian fails to teach or suggest training/retraining a machine learning model to “automatically adjusting a threshold value in response to an indication that transactions associated with detected aberrant activity are not a problem”.   

Liu et al. (US 2010/0287099), teaches preventing fraud by denying authorization, 
using authorization business rules, of a transaction with a merchant that is conducted on an account issued by an issuer to an account holder. However, Liu fails to disclose to detect “a moving time window relative to a current time” which require a current time and an updated time window that is updated as the current time changes”.

by Chae Chang Lee, Ji Won Yoon, 
arXiv:1306.5547v1, 24 Jun 2013, p. 1-12.

The NPL describes methods for learning the individual patterns of a card user's transaction amount and the region in which he or she uses the card, for a given period, and for determining whether the specified transaction is allowable in accordance with these learned user transaction patterns, detecting an illegal card transaction using large scale data analysis. Then, classify legitimate transactions and fraudulent transactions by setting thresholds based on the learned individual patterns. However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 
None of the cited art of record teaches or suggests the method of “periodically retraining a machine learning model for the aberrant activity rules using calculated aggregations for the aberrant activity rules, threshold values for the aberrant activity rules, and user feedback on aberrant activity alerts for the aberrant activity rules, wherein the retraining updates a first rule of the aberrant activity rules to modify one or more of: (i) the duration for the moving time window for the first rule, (ii) the aggregation type for the first rule, and (iii) the threshold value for the first rule; and
“automatically computing a respective aggregation of the identified reward card purchase transactions according to the specified respective aggregation type and the specified aggregation grouping; and


None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1-3, 5, 7-10, 12, 14-17, 19-24 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681